Citation Nr: 1725081	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include generalized anxiety disorder, anxiety disorder not otherwise specified (NOS), depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1973 and November 1979 to November 1982, including service in the Republic of Vietnam.  He had additional service with the Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran claimed entitlement to service connection for anxiety.  A claim of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period, with the exclusion of PTSD, which will be addressed as a separate issue.  The Board has recharacterized the issues accordingly as reflected on the title page.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board remanded the Veteran's claim in May 2015 for further development.  With respect to the acquired psychiatric claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder NOS, depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder, other than PTSD can be finally adjudicated.  However, the Veteran's service connection claim for PTSD requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Accordingly, the Board can proceed with adjudication of the Veteran's claim on appeal without prejudice to the Veteran as the current claim is not inextricably intertwined with his claim of service connection for PTSD.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder NOS, depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder are not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection is not warranted for an acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder NOS, depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, the duty to notify was satisfied in a June 2012 notice that fully addressed the required elements of the Veteran's claim.

VA's duty to assist includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's STRs, service personnel records, VA medical records, and lay statements are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in July 2012, February 2014, and September 2015.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.
      II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation, or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability, and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that he has anxiety as a result of his active duty service.  See May 2012 Claim.  The Veteran reported having episodes of anxiety from his tour in Vietnam.  See June 2012 and May 2013 Statements in Support of Claim.

With regard to the first element of service connection, a current disability, the Veteran's May 2012 VA mental health records included diagnoses of conversion disorder and panic disorder with agoraphobia.  Additionally, the Veteran was afforded a July 2012 VA mental disorders examination and the examiner indicated that the Veteran had a diagnosis of anxiety disorder NOS.  The Veteran was also afforded a February 2014 VA examination and diagnosed with a functional neurological disorder and the examiner explained that more often than not the basis for conversion disorder is an underlying conflictual independent relationship.  The Veteran was afforded a September 2015 VA mental disorders examination and the examiner indicated that the Veteran had diagnoses of panic disorder and major depressive disorder, recurrent.  Therefore, the Board finds the first element has been satisfied. 

Turning to the second element of service connection, an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's September 1971 STRs noted hyperventilation that was possibly secondary to anxiety and indicated that the Veteran was having marital difficulties.  Moreover, on a September 1973 Report of Medical History the Veteran noted excessive worry for one year and a long history of nervousness.  However, the Veteran's November 1982 Report of Medical Examination included clinical evaluations which indicated normal psychiatric findings.  In affording the Veteran the benefit of reasonable doubt, the Board finds that the second element of service connection is met. 

Finally, with regard to the third element of service connection, a nexus, the Board finds that there is no competent medical opinion relating a diagnosis of an acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder NOS, depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder to service.  The July 2012 VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran has had anxiety since childhood and there were some anxiety issues in the military while in Vietnam especially when he learned his wife cheated on him.  The examiner further explained that this resolved and he had coped fairly well until three years ago.  

The Board notes that the Veteran's Report of Medical Examination indicated normal psychiatric findings at his entrance examination in August 1970.  The Board finds the examiner competent and credible.  However, as the examiner referenced the Veteran's childhood anxiety in support of the determination that the Veteran's condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness, the Board affords the examiner's opinion reduced probative weight because the examiner failed to reconcile how childhood anxiety contributed to a finding that the Veteran's anxiety was less likely than not incurred in or caused by service, despite the Veteran's STRs indicating he had normal psychiatric findings at service entrance.  As the VA examiner does not appear to reconcile this discrepancy, reduced probative weight is assigned.

The February 2014 VA examiner opined that the Veteran's claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran alleged that the onset of his functional neurological disorder was four to five years ago and when the Veteran was asked by the examiner when he first experienced a problem with anxiety he could not recall.  The Board finds the examiner competent and credible.  However, as the examiner noted the Veteran's inability to recall when he first experienced a problem with his anxiety as support for his opinion that the Veteran's claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness, the Board affords the examiner's opinion reduced probative weight because despite the Veteran's lapse in memory, STRs indicated symptoms noted in service such as excessive worry for one year and a long history of nervousness in which the examiner failed to fully address.  As the VA examiner does not appear to fully address the Veteran's STRs in evaluating the onset of his anxiety symptoms, reduced probative weight is assigned.

The September 2015 VA examiner indicated that the Veteran had a report of possible hyperventilation secondary to anxiety in September 1971.  The Veteran's STRs showed a complaint of excessive worry for one year and a long history of nervousness on a September 1973 Report of Medical Examination.  The Veteran's entrance examination into the military was silent for any history of mental health conditions or complaints.  The examiner further noted that the Veteran denied any formal mental health treatment or diagnoses during his military service from 1970 to 1973.  The examiner explained that the Veteran denied any mental health treatment from his military service ending in 1973 to his entrance into military in November 1979.  The Veteran's STRs during his military service from 1979 to 1982 were silent for any mental health conditions or complaints.  The Veteran denied any mental health problems in the military in 1982 until approximately 2010.  The Veteran's VAMC records indicate initial contact with mental health in November 2009 when the Veteran was seen for involuntary jerking movements at which time no mental health diagnosis was found.  The Veteran was provided a follow-up mental health visit in July 2010 due to "twitching."  The Veteran denied a history of previous psychiatric problems or treatment in July 2010.  He was also seen by neurology at VAMC for a possible movement disorder.  The Veteran was seen by a VAMC psychiatrist in August 2010 for reported financial stressors related to the death of his wife's father and losing his home in Georgia.  The Veteran was diagnosed with panic disorder, agoraphobia, major depressive disorder-recurrent-moderate, unspecified anxiety disorder, generalized anxiety disorder, and some PTSD not meeting full diagnosis (denied re-experiencing).  

Overall, the examiner opined that it is less likely than not that the Veteran's reported symptoms of anxiety in 1971/1973 are related to his symptoms of anxiety more than 35 years later in 2009 to the present.  The examiner explained that while the Veteran reported experiencing anxiety symptoms in the military in 1971/1973, no formal treatment or mental health diagnoses were given.  The examiner indicated that during his compensation examination, the Veteran denied any additional symptoms or treatment for mental health until approximately 2009/2010 as outlined above.  The Board finds the examiner competent and credible and affords significant weight to his findings because the examiner considered the competent and credible evidence of record and provided a thorough rationale. 
	
The Board acknowledges the Veteran's contentions to include his hearing testimony and the lay statements of record from the Veteran's coworkers and spouse, that he has an acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder NOS, depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder as a result of his active duty service.  However, with regard to these statements, the Veteran, his spouse, and coworkers, as lay persons, are not competent to link a current diagnosis of an acquired psychiatric disorder, to include anxiety to his active duty service, as they do not have the requisite medical training or expertise to render them competent to do so.  In light of the evidence above, the Board determines that the third element has not been met. 

As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder NOS, depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder is denied.


REMAND

In a December 2015 Notice of Disagreement (NOD), the Veteran asserted that he had PTSD as a result of his service in South Vietnam in 1970.  The Veteran indicated that he has had nightmares and experienced sleepless nights with sights of seeing men killed on his mind.  The Board notes the Veteran has not been provided with a VA examination for PTSD.  Having bifurcated the claim for service connection for PTSD, before the Board can adjudicate this claim on the merits, additional development is required.

Accordingly, the claim for service connection for PTSD is REMANDED for the following action:

1.  Provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all stressors the Veteran experienced while on active duty.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  In particular, all relevant VA treatment records dated from October 2015 to the present should be added to the claims file.

3.  The RO must attempt to verify whether there is credible evidence to support any of the Veteran's alleged stressors(s).  In addition to any other stressors identified by the Veteran pursuant to the development above, stressors advanced by the Veteran that should be attempted to be verified include: (a) exposure to combat during his tour in Vietnam;  (b) sending gunships to respond to an incident and those gunships being shot down; (c) being required to stand on top of a bunker during a mortar attack; (d) falling off a telephone pole into some wire; (e) seeing several men killed while he served in the Republic of South Vietnam in 1970 with the Engineers in Camp Eagle and going on missions in the A Shao Valley; and (f) witnessing and/or learning about a suicide by a fellow soldier in Vietnam.  The RO should obtain the Veteran's complete service personnel records, and complete any other necessary development, such as contacting the United States Army and Joint Services Record Research Center in an attempt to verify the Veteran's alleged stressor(s). 

4.  The RO must prepare a summary of the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity, engaging in combat with the enemy, and any other claimed in-service stressors, if it is found consistent with the Veteran's military service.  

5.  The Veteran must be afforded a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature if PTSD is found.  The examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The Veteran's claims file and all records should be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All necessary studies or tests, including psychological testing and evaluation, must be accomplished.  

Thereafter, based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether PTSD, if found, is related to the Veteran's military service.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the DSM-5 are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of PTSD of record.  

All opinions provided must include a complete rationale and explanation of the basis for the opinion.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the issue of entitlement to service connection for PTSD, including consideration of 3.304(f).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


